Title: To John Adams from John Quincy Adams, 5 January 1805
From: Adams, John Quincy
To: Adams, John



My dear Sir.
Washington 5. Jany: 1805.

I have now two letters from you, and one from my mother, which ought to be answered more particularly, than my time will admit—The business of the Session has been delayed, untill such an accumulation has taken place, as will very much hurry the close of our Time—And although I might perhaps without injury to the public, suffer the business to be done without taking much trouble about it myself, as whatever trouble I do take will certainly be to little purpose, yet I feel a sense of duty impelling me to devote all the leisure I have to searches of information, to understand more fully the subjects upon which I am called to act—Hence my time at present is very much abridged, for correspondence with my friends.
Judge Chase’s memorial, requesting Time, untill the first day of the next Session, to prepare his answer, and for trial, I suppose you will see, in the public papers—The day fixed upon for his trial is the 4th: of next month.
Mr: Giles continues to be our Director; and in general meets with little opposition, to what he thinks beneficial to the public service—He has lost much of the vehemence in his manner which struck me when I first heard him speak in public; in the year 1791.—And he treats his opponents with a very pointed civility—I wish his principles had moderated in proportion to his manners.
The Vice-President, is treated by his former Friends, with a degree of distinction and respect to which he had before this Session, long been a Stranger—His case is held out as being eminently entitled to compassion—He seems to be under a deeper personal obligation to one member of the Senate, than from his situation, he ought to be, and the effect of this obligation is too perceptible on his conduct as President.
I am, Dear Sir, ever faithfully your’s.
